Citation Nr: 1817762	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  16-48 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from March 1961 to June 1965 and from November 1966 to September 1982. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Veteran filed a claim of service connection for PTSD and adjustment disorder, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issues have been broadened and recharacterized as reflected on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran has a current lumbar spine disability of degenerative disc disease with spondylosis, and also has arthritis of the lumbar spine.  The Veteran's lumbar spine disability is not causally or etiologically related to service, to include an August 1968 acute back strain.  Lumbar spine arthritis did not manifest to a compensable degree within one year of separation.

2.  The Veteran does not currently have an acquired psychiatric disorder, including an adjustment disorder and PTSD.  The Veteran's acquired psychiatric disorder, including adjustment disorder and PTSD, is not causally or etiologically related to service, to include any injury or event therein.  A psychosis did not manifest to a compensable degree within one year of separation.  

CONCLUSIONS OF LAW

1.  A low back disorder, identified as lumbar degenerative disc disease with spondylosis, and lumbar spine arthritis, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  An acquired psychiatric disorder, to include adjustment disorder and PTSD, was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran has not identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A.  Lumbar Degenerative Disc Disease with Spondylosis

In this case, the disorder at issue, arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a).  Here, the February 2014 VA examiner found arthritis was documented in imaging studies of record.  Therefore, 38 C.F.R. § 3.303 (b) applies.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  

Initially, the Veteran does not meet the criteria for presumptive service connection.  There is no contention or indication of record that arthritis was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by September 1983.  The record does not show lumbar spine arthritis was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by September 1983.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he is entitled to service connection for lumbar degenerative disc disease with spondylosis.  After review of the entire record, the Board finds the preponderance of the evidence is against a finding of a medical nexus between active service and the Veteran's low back disability.

Service treatment records dated April 1964 reflect the Veteran complained of right chest and back pain.  The Veteran noted the back pain was gradual on onset.  Upon physical examination, the Veteran reportedly was voluntarily splinting his upper back.  Scoliosis was observed due to the muscle splinting.  Records indicate the Veteran was diagnosed with myositis.  Significantly, in August 1968, the Veteran presented with an acute back strain.  

However, thereafter, in October 1968, a clinical physical evaluation was reportedly normal.  The record further reflects the Veteran had denied recurrent back pain, bone, joint, or other deformity, or arthritis or rheumatism.  Subsequent service treatment records dated September 1973 indicate the Veteran endorsed back pain when he bent over and coughed.  Tenderness was observed in the thoracic spine in the left paraspinous muscles.  No vertebral tenderness or numbness, however, was identified on physical examination.  

In December 1982, an examination of the joints was reportedly negative.  The Veteran was well-coordinated, showed no signs of motor or sensory deficits.  An examination of the upper and lower extremities indicated the Veteran was able to move freely through the full range of motion.  Specific range of motion of the spine was also reportedly done with full range of motion without signs of discomfort.  

The medical evidence of record reflects no subsequent VA or private outpatient treatment records.  

In February 2014, the Veteran was afforded a VA examination.  The VA examiner reported that a lumbar spine x-ray performed during the examination yielded evidence of lumbar spondylosis and discogenic disease.  The VA examiner opined that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the VA examiner noted that there is no evidence on military or private medical records that the Veteran continued to complain of low back pain after being released from active service.  The VA examiner further reported that military medical records are silent for the condition claimed at least within five years after separation from active service.  He opined that lumbar degenerative disc disease with spondylosis is not caused by or is a result from military service.  Rather, the VA examiner opined that lumbar degenerative disc disease with spondylosis is considered part of the normal aging process in patients with the Veteran's age.  

The Board finds the February 2014 VA examination report of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including an x-ray), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  The examiner's conclusions are fully explained and consistent with the evidence of record.

While the Veteran may be competent to report the manifestation of symptoms of back pain, he is not competent to provide medical opinions regarding the causes or aggravating factors of degenerative disc disease.  See Jandreau, 492 F.3d at 1377.  The Board finds that although the Veteran endorsed back discomfort during service, the record reflects he denied recurrent back pain in October 1968.  A post-service examination in December 1982 further identified full range of motion without discomfort.  In light of the foregoing, the Board affords far greater probative weight to the findings of the VA examiner, based on his greater level of medical education, training, and experience.

Moreover, the Veteran is competent to assert a continuity of low back pain symptoms since service, which he has been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  The Board finds that the Veteran's reports of back pain symptoms since service are not credible, and thus, not probative, because the reports are inconsistent with the results of the October 1968 and September 1973 in-service physical examinations, December 1982 post-service examination, and the February 2014 VA examination.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

B.  Acquired Psychiatric Disorder

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  A "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  Under 38 C.F.R. § 4.125(a), for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).

Initially, the Veteran does not meet the criteria for presumptive service connection.  There is no contention or indication of record that any psychosis was diagnosed, much less manifested to a compensable degree (10 percent) during service or within a year following separation, that is, by September 1983.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include adjustment disorder and PTSD.  
Service connection for PTSD requires medical evidence diagnosing this disorder based on examination findings and in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C. § 1154(b) (2012). 

Similarly, if a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f)(3).

In February 2014, the Veteran stated that during service in Vietnam, he flew two to four times a day into forward operating sites, was under fire, helped medics with wounded servicemembers, disarmed bombs, guarded the perimeter, loaded body bags into planes, flew aircraft loaded with explosives and gasoline, and attended the funeral of friends.  He further asserted that he experienced nightly rocket and mortar attacks.  Thereafter in January 2015 and September 2016, the Veteran submitted the citation for the award of the Bronze Star with V device in support of his PTSD claim.  

Service treatment notes dated December 1964 reflect the Veteran presented with symptoms of "jitters" and occasional lapses in memory.  Although the Veteran stated he occasionally felt nervous, he did not consider himself nervous.  Despite the Veteran's reports, the treating clinician assessed the Veteran as normal.  In October 1968, a clinical psychiatric evaluation was reportedly normal.  The Veteran also denied frequent or terrifying nightmares, depression or excessive worry, or nervous trouble.  Subsequently in August 1978, the Veteran presented with anxiety and nervousness.  The Veteran stated that he was unable to teach a course that day due to hand trembles and excessive sweating.  The examining clinicians diagnosed the Veteran with transient situational stress reaction and a depressive reaction and noted he was "post-pneumonia."    

The medical evidence of record reflects the Veteran did not receive any post-service mental health treatment or was diagnosed with any associated mental disorder.  

The Veteran was afforded a VA psychological examination in April 2014.  The VA examiner reported that the Veteran has a diagnosis of adjustment disorder with anxious mood.  The VA examiner noted the disorder occurred during military service while the Veteran was ill with pneumonia, but indicated that there were no further symptoms after one or several days.  The Veteran reported that he has not slept well for years, his nerves are "shot," and has PTSD symptoms, nightmares, and occasional panic attacks.  

Upon review of the record, the April 2014 VA examiner referenced the August 1978 service treatment note for an anxiety attack.  The VA examiner noted the diagnosis of transient situational stress reaction and prior diagnosis of depressive reaction to pneumonia.  He reported that there were no other such anxiety symptoms or depression in the record, nor was there mention of invasive memories or flashbacks associated with combat or the war.  The VA examiner stated that the Veteran had no treatment by psychiatrists, physicians, or psychologists for a mental disorder during military service or after separation from service.  A mental status evaluation performed during the examination was normal.  The VA examiner reported that the Veteran denied being mentally ill but admitted to periods of anxiety that have not needed treatment.  

The April 2014 VA examiner reported that the Veteran met criterions A, B, and E of the DSM-5 diagnostic criteria for PTSD but did not meet criterions C, D, F, G, and H.  The VA examiner opined that although the Veteran had a stress or anxiety reaction while suffering from pneumonia, the stress or anxiety reaction was not related to his combat experience over Vietnam.  The VA examiner noted the Veteran had not required psychiatric or psychological treatment for any mental disorder during or after military service.  

The record reflects the April 2014 VA examiner completed an addendum Disability Benefits Questionnaire (DBQ) in June 2016.  The VA examiner reiterated the opinion that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner indicated that adjustment disorder was diagnosed as a stress reaction or anxiety reaction in August 1978 while the Veteran was in treatment for pneumonia during military service.  The VA examiner stated the Veteran had no further symptoms after that short period of time, nor has there been a recurrence of those symptoms since military discharge.  It was noted the Veteran has not needed psychiatric or psychological care since.  The VA examiner opined that the Veteran also does not meet the criteria for PTSD despite his exposure to violent deaths in a war scenario.  

As to the Veteran's claimed PTSD, in order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claims and description of his symptoms, the most competent medical evidence of record does not show that the Veteran has a diagnosis of PTSD.  As discussed above, there is no in-service or post-service diagnosis of PTSD and there is highly probative evidence from the VA examiner against the notion that he meets the criteria for PTSD.

As to the Veteran's diagnosed adjustment disorder, the Board finds the April 2014 VA psychological examination report and June 2016 addendum, are highly probative evidence against the claim.  Indeed, the examiner, in the June 2016 addendum, opined that the diagnostic criteria for an adjustment disorder require that once the stressor or its consequences have terminated, the symptoms do not persist for more than an additional six months.  The VA examiner determined that this criteria was most applicable to the Veteran.  The VA examiner considered the Veteran's representations, the claims file, and conducted a psychological examination prior to rendering his opinions.  Further, a complete and thorough rationale is provided for the opinions expressed.  As noted, the examiner discussed how the Veteran's reported anxiety problems did not persist after the stressor terminated and other issues not related to his military service.  Thus, the Board finds the VA examiner's opinion is highly probative evidence against the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").
 
Given the Veteran's lack of demonstrated medical expertise and the complexity of linking particular psychiatric symptoms to a diagnosed psychiatric disorder and linking that disorder to incidents occurring in service, however, the Board concludes that in this case his lay statements regarding any such link between the in-service experiences and a current acquired psychiatric disorder are simply not competent, and thus, not probative.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Rather, there is highly probative negative medical opinion evidence against the claim from the June 2014 VA examiner's negative nexus opinion.

The Board concludes the evidence does not support the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

ORDER

Entitlement to service connection for a low back disorder is denied.    

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder and posttraumatic stress disorder (PTSD), is denied.  




____________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


